Citation Nr: 1012896	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  07-37 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for blepharitis (claimed 
as chronic eyelid infection).


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1946 to March 
1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Veteran was scheduled to present testimony at a Central 
Office hearing before a Veterans Law Judge in March 2010.  
However, in March 2010, the Veteran withdrew his hearing 
request.  See 38 C.F.R. § 20.702 (2009).

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Blepharitis was not diagnosed in service or for many years 
thereafter, and there is no objective evidence establishing 
that the Veteran has had blepharitis during the period of 
claim.


CONCLUSION OF LAW

The criteria for establishing service connection for 
blepharitis have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  38 C.F.R. § 3.159(b) (2009).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO).  
Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  See Pelegrini, 
18 Vet. App. at 121.

In this case, in a June 2006 letter issued prior to the 
decision on appeal, the Veteran was provided notice 
regarding what information and evidence is needed to 
substantiate his claim for service connection, as well as 
what information and evidence must be submitted by the 
Veteran and what information and evidence will be obtained 
by VA.  This letter also advised the Veteran of how 
disability evaluations and effective dates are assigned, and 
the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the 
Veteran's service treatment records and two private 
treatment records.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of 
the evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by responding to notices 
and providing argument.  Thus, he was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the Veteran.  Therefore, any such 
error is harmless and does not prohibit consideration of 
this matter on the merits.  See Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and competent evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet 
App. 341, 346 (1999).

The Board has reviewed all of the evidence in the Veteran's 
claims file.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
Veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically 
on what evidence is needed to substantiate the claim and 
what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 
14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he contracted an eye infection in 
service when he was allegedly exposed to harmful chemicals 
in a swimming pool while undergoing survival training at the 
U.S. Naval Training Center in Bainbridge, Maryland in 1946.  
He claims that he was taken to a medical center for 
treatment the following day.  The Veteran now states that he 
has experienced eye infections on a regular, periodic basis 
since that time.  He acknowledges that he self-medicated his 
recurring eye infections with over-the-counter yellow oxide 
ointment for a number of years because he could not afford 
to seek formal medical treatment.  He also stated that when 
he finally could afford medical treatment, the eye doctors 
from whom he received treatment are now all deceased.

The Veteran's service treatment records are negative for any 
complaints, diagnosis, or treatment of any eye or eyelid 
infection.  At his May 1946 service entrance examination, 
his eyes and vision were evaluated as normal.  An October 
1946 service treatment record reflects that the Veteran 
presented with cold symptoms (including watering eyes), but 
an examination at that time showed that his eyes were 
normal.  An April 1947 service treatment record reflects 
that he again presented with cold symptoms (including 
watering eyes), and it was noted that his conjunctiva and 
sclera were injected (red).  The next day, it was noted that 
he had a rash on his face and neck and moderately injected 
conjunctiva.  The day after that, he was diagnosed with 
German measles.  At the Veteran's March 1948 service 
separation examination, his eyes and vision were evaluated 
as normal.

Following the Veteran's discharge from service, the medical 
evidence of record consists of only two private treatment 
records.  The first, dated in December 2003, reflects that 
the Veteran awoke five days prior with a bloodshot right 
eye, and he was diagnosed with conjunctival heme and 
blepharitis.  The second, dated in January 2004, reflects 
that both of the Veteran's eyes were now comfortable, and it 
was noted that he did not have to return to the clinic for 
one year.

The Board concludes that the medical findings are of greater 
probative value than the Veteran's contentions regarding an 
eye disability.  While the Veteran contends that he suffered 
from an eye infection in service during basic training, his 
service treatment records are entirely negative for any 
complaints, diagnosis, or treatment of any eye infection.  
Moreover, his eyes and vision were evaluated as normal at 
his separation examination.  It was not until December 2003, 
more than 55 years after his discharge from service, that 
the Veteran was assessed with blepharitis (with a five-day 
history of symptoms).  In short, based on the evidence of 
record including his denial of eye problems at his 
separation examination and the length of time that has 
passed since service, the Board finds that the Veteran's 
recollection of an eye infection in service is simply 
unreliable.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed.Cir.2006) (Board can consider bias in lay evidence and 
conflicting statements of a veteran in weighing 
credibility).

Furthermore, the record contains no evidence to show that 
the Veteran sought any treatment for blepharitis after 
filing his claim for service connection in April 2006.  In 
fact, at his January 2004 follow-up appointment, the private 
treatment provider did not reiterate the prior diagnosis of 
blepharitis.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a current disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  In the absence of proof of 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich 
v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires 
existence of present disability for VA compensation 
purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).  In the current case, the record shows that the 
Veteran has not been treated for blepharitis at any time 
since his current claim was filed in April 2006.  In the 
absence of such objective evidence, service connection for 
this disability must be denied.

The Board notes that the Veteran was not provided with a VA 
examination in this case.  However, that development is not 
required as there is no competent evidence of a current 
disability nor evidence of an eyelid infection in service.  
As such, an examination is not required.  38 C.F.R. 
§ 3.159(c)(4) (2009); McLendon v. Nicholson, 20 Vet. App. 79 
(2006); Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for blepharitis (claimed 
as chronic eyelid infection) is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


